Case 5:18-bk-04623-JJT   Doc 10 Filed 11/01/18 Entered 11/01/18 15:48:21   Desc
                          Main Document    Page 1 of 9
Case 5:18-bk-04623-JJT   Doc 10 Filed 11/01/18 Entered 11/01/18 15:48:21   Desc
                          Main Document    Page 2 of 9
Case 5:18-bk-04623-JJT   Doc 10 Filed 11/01/18 Entered 11/01/18 15:48:21   Desc
                          Main Document    Page 3 of 9
Case 5:18-bk-04623-JJT   Doc 10 Filed 11/01/18 Entered 11/01/18 15:48:21   Desc
                          Main Document    Page 4 of 9
Case 5:18-bk-04623-JJT   Doc 10 Filed 11/01/18 Entered 11/01/18 15:48:21   Desc
                          Main Document    Page 5 of 9
Case 5:18-bk-04623-JJT   Doc 10 Filed 11/01/18 Entered 11/01/18 15:48:21   Desc
                          Main Document    Page 6 of 9
Case 5:18-bk-04623-JJT   Doc 10 Filed 11/01/18 Entered 11/01/18 15:48:21   Desc
                          Main Document    Page 7 of 9
Case 5:18-bk-04623-JJT   Doc 10 Filed 11/01/18 Entered 11/01/18 15:48:21   Desc
                          Main Document    Page 8 of 9
Case 5:18-bk-04623-JJT   Doc 10 Filed 11/01/18 Entered 11/01/18 15:48:21   Desc
                          Main Document    Page 9 of 9
